Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Cameron Ubel (Reg. No. 77,081) on 04/13/2021.

The application has been amended as follows:
Claim 1 (Currently Amended):    A system comprising:
a heating, ventilation, and air conditioning (HVAC) controller comprising:
a display for displaying one or more operating parameters of the HVAC controller;
an input/output port;
a communications port configured to send and/or receive messages to and from an external server over a communications network;

one or more processors configured to:
communicate with the external server via the communications port at a polling rate to receive information indicative of the one or more operating parameters, wherein the polling rate represents a rate at which the one or more processors control the communications port to emit a sequence of poll signals to the external server;
receive, from a user device, location data which indicates a location of the user device;
determine, based on the location data, whether a distance between the user device and the HVAC controller is less than a threshold distance;
set, in response to the distance being less than the threshold distance, the polling rate to a first polling rate so that first changes to the one or more operating parameters made at the user device are communicated to the HVAC controller via the external server and displayed on the display of the HVAC controller with a first latency;
set, in response to the distance being greater than or equal to the threshold distance, the polling rate to a second polling rate so that second changes to the one or more operating parameters made at the user device are communicated to the HVAC controller via the external server without increasing the polling rate from the second polling rate, wherein the second changes are displayed on the display of the 
send one or more control signals via the input/output port to control one or more building control components of the building in accordance with the one or more operating parameters of the HVAC controller.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/MICHAEL TANG/           Examiner, Art Unit 2115    



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115